UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: March 31, 2014 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 000-53741 DIRECTVIEW HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Delaware 20-5874633 (State or other jurisdiction of (IRS Employer I.D. No.) incorporation) 21218 Saint Andrews Blvd., Suite 323 Boca Raton, Florida (Address of principal executive offices and zip Code) (561) 750-9777 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ As of May 20, 2014, there were 337,247,548 shares outstanding of the registrant’s common stock. DIRECTVIEW HOLDINGS, INC. AND SUBSIDIARIES QUARTERLY REPORT ON FORM 10-Q March 31, 2014 TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Consolidated Balance Sheets as of March 31, 2014 (Unaudited) and December 31, 2013 3 Consolidated Statements of Operations for the three months Ended March 31, 2014 and 2013 (Unaudited) 4 Consolidated Statements of Cash Flows for the three months Ended March 31, 2014 and 2013 (Unaudited) 5 Notes to Unaudited Consolidated Financial Statements
